Citation Nr: 0209682	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  96-32 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a 
cervical spine disability.

2.  Entitlement to a rating higher than 10 percent for a 
right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active duty service from March 1981 to 
September 1989.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1994 rating decision of a 
Department of Veterans Affairs (VA), Regional Office (RO) 
which denied a rating in excess of 10 percent for a service-
connected cervical spine disability, and granted service 
connection and a 0 percent rating for a right shoulder 
disability.  The veteran appealed for higher ratings for 
these conditions.  In February 1999, the Board remanded these 
issues to the RO for further development.  In March 2001, the 
RO granted higher ratings of 20 percent for the cervical 
spine disability and 10 percent for the right shoulder 
disability.  The veteran continues to appeal for higher 
ratings.


FINDINGS OF FACT

1.  The veteran's cervical spine disability, including 
degenerative joint disease, is manifested by no more than 
moderate limitation of motion and moderate intervertebral 
disc syndrome of the cervical spine.   

2.  The veteran's right shoulder disability (major upper 
extremity), including right shoulder rotator cuff syndrome, 
produces no more than slight limitation of motion of the 
right shoulder, and it is analogous to no more than moderate 
injury of Muscle Group IV of the right shoulder.





CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a cervical spine disability have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. 4.71a, Diagnostic 
Codes 5003, 5010, 5290, 5393 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for a right shoulder disability have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.31, § 4.71a, Code 
5201, § 4.73, Code 5304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Through discussions in rating decisions, statement of the 
case, and supplemental statement of the case, the veteran has 
been notified of the evidence needed to substantiate his 
claims for higher ratings for cervical spine and right 
shoulder disabilities.  Medical records have been obtained, 
the VA examinations have been provided.  The Board is 
satisfied that the facts relevant to the claim have been 
properly developed.  The notice and duty to assist provisions 
of the law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001) (Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000)); 66 Fed. 
Reg. 45630-45632 (2001) (to be codified as amended at 
38 C.F.R. § 3.159).

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Cervical spine disability

The veteran's cervical spine disability includes degenerative 
joint disease (arthritis) and has been rated 20 percent by 
the RO.

At August 1994 VA examinations, the veteran had full range of 
motion of the cervical spine, although he had some complaints 
of pain on bending.  X-rays showed minor degenerative joint 
disease of the cervical spine, with no gross degenerative 
disc disease.  Diagnoses included minor cervical spine 
degenerative joint disease and possibe radiculopathy.  
Electromyography/nerve conduction velocity (EMG/NCV) studies 
led to assessments of mild bilateral carpal tunnel syndrome 
and subacute right C6 radiculopathy.  [The Board notes the 
veteran is separately service connected for bilateral carpal 
tunnel syndrome.]  

VA outpatient records beginning in 1995 note periodic 
complaints of cervical spine pain.  At times it was noted 
there was full range of motion of the cervical spine, and at 
times it was noted there was some limited motion due to pain.  
At a January 1996 RO hearing and in written statements the 
veteran asserted his cervical spine condition should be rated 
higher.  A March 1998 MRI of the cervical spine showed 
degenerative disc disease; there was some disc protrusion 
without impingement.  EMG/NCV studies in February 1999 noted 
mild bilateral carpal tunnel syndrome.

At May 2000 examinations for the VA, X-rays of the cervical 
spine showed spondylosis.  The cervical spine had local 
tenderness and no muscle spasm.  Range of motion was 
(actual/compared to full) 60/65 degrees flexion, 45/50 
degrees extension, 35/40 right and left lateral bending, and 
75/80 right and left rotation.  There was pain on extremes of 
motion.  There was no weakness, lack of endurance, fatigue, 
or incoordination with motion.  Neurological findings 
included some diminished sensation in the hands, which the 
examiner said could be due to radiculopathy from cervical 
spondylosis, although handgrip and reflexes were normal, 
there was normal motor function, and there was no muscle 
atrophy.  The diagnosis was cervical spine degenerative joint 
disease with radiculopathy. 

Arthritis is rated based on limitation of motion of the 
affected joint.  38 C.F.R. § 4.71a, Codes 5003, 5010.

Limitation of motion of the cervical spine is rated 20 
percent when moderate and 30 percent when severe.  38 C.F.R. 
§ 4.71a, Codes 5290.

Intervertebral disc syndrome is rated 20 percent when 
moderate, with recurreing attacks; it is rated 40 percent 
when severe, with recurring attacks and intermittent relief.  
38 C.F.R. § 4.71a, Codes 5293.

After review of all the evidence, the Board notes that the 
veteran's cervical spine disability, including degenerative 
joint disease (arthritis), produces only slight limitation of 
motion on objective examination, although considering the 
effects of pain there may be moderate limitation of motion as 
to support the current 20 percent.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet.App. 202 (1995).  Even with the 
effects of pain, there is no reliable evidence to demonstrate 
severe limitation of motion as required for a higher rating.  
As to intervertebral disc syndrome, the evidence is mixed as 
to whether the veteran has true cervical spine radiculopathy 
affecting his upper extremities, and significantly he is 
separately service-connected for bilateral carpal tunnel 
syndrome.  Aside from some mild sensory deficits, there are 
no neurological dysfunction attributable to cervical spine 
intervertebral disc syndrome.  There is no more than moderate 
(20 percent) intervertebral disc syndrome; severe 
intervertebral disc syndrome, as required for a higher 
rating, is not demonstrated.  

The Board concludes that the veteran's cervical spine 
disability is no more than 20 percent disabling, and a higher 
rating is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

Right shoulder disability

The RO has described the veteran's right shoulder disability 
as rotator cuff syndrome, and it has rated it 10 percent.

At an August 1994 VA examination, right shoulder range of 
motion was within normal limits.  X-rays of the right 
shoulder were normal.  X-rays of the left shoulder showed 
signs of rotator cuff syndrome.  

VA outpatient records beginning in 1995 note periodic 
complaints of right shoulder pain.  At times it was noted 
there was full range of motion of the right shoulder, and at 
times it was noted there was some limited motion due to pain.  
At a January 1996 RO hearing and in written statements the 
veteran asserted his right shoulder condition should be rated 
higher.  

At May 2000 examinations for the VA, it was noted the veteran 
was right-handed.  X-rays of the right shoulder again were 
normal.  The right shoulder was stable, with no redness, 
swelling, effusion, or abnormal movement.  Range of motion 
was (actual/compared to full) was 175/180 flexion and 
abduction, and 80/90 internal and external rotation.  There 
was pain at extremes of motion.  There was no weakness, lack 
of endurance, fatigue, or incoordination with motion.  There 
was no muscle atrophy.  There were no neurological problems 
referable to the right shoulder itself.  The examiner related 
that records mentioned right shoulder rotator cuff syndrome, 
and this was the current diagnosis given.

The Board notes that the veteran is right-handed, and his 
right shoulder disability thus affects his major upper 
extremity.  When a shoulder disability results in limitation 
of motion of the major arm to the shoulder level, a 20 
percent rating is assigned.  38 C.F.R. § 4.71a, Code 5201.  
When the requirements for a compensable rating under this 
code are not met, a 0 percent rating is assigned.  38 C.F.R. 
§ 4.31.  The medical evidence shows that, even considering 
the effects of pain (38 C.F.R. §§ 4.40, 4.45; DeLuca, supra), 
the veteran's right shoulder motion is only slightly limited.  
See 38 C.F.R. § 4.71, Plate I.   Right arm motion is not 
limited to the shoulder level (or anywhere close to that 
level), and a compensable rating is not warranted based on 
limitation of motion.  

The RO has assigned the current 10 percent rating for the 
right shoulder disability under 38 C.F.R. § 4.73, Code 5304, 
pertaining to muscle injury to Muscle Group IV which involves 
the shoulder.  This code provides that a muscle injury to 
Muscle Goup IV of the major upper extremity will be rated 10 
percent when moderate and 20 percent when moderately severe.  
Presumably, the RO's rating is by analogy (38 C.F.R. § 4.20), 
as there is no indication that the veteran has a true injury 
to this muscle group such as found in gunshot wound cases.  
The veteran's service-connected right shoulder disability has 
been described as rotator cuff syndrome (although historical 
records suggest that it is the left shoulder that has rotator 
cuff syndrome).  Recent examinations show no weakness, 
atrophy, or other signs of muscle injury involving the right 
shoulder.  The history and findings of the veteran's right 
shoulder disability do not suggest more than a moderate 
"muscle injury" under the guidelines of 38 C.F.R. § 4.56, and 
there is clearly not a moderately severe condition as 
required for a higher rating on this basis.  

The Board concludes that the veteran's right shoulder 
disability is no more than 10 percent disabling, and a higher 
rating is not warranted.  Moreover, the condition has 
remained no more than 10 percent disabling since the 
effective date of service connection, and higher "staged 
ratings" are not warranted.  Fenderson v. West, 12 Vet.App. 
119 (1999).  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.










ORDER

A higher rating for a cervical spine disability is denied.

A higher rating for a right shoulder disability is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.

 

